Citation Nr: 9923979	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1958 to June 1978.  
He died June [redacted], 1984, and the appellant is his widow.

In October 1984, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  
While the appellant's attorney submitted a Notice of 
Disagreement (NOD) in January 1985, causing a Statement of 
the Case (SOC) to be issued in April 1985, the appellant 
never submit a substantive appeal necessary to perfect an 
appeal at that time.

In 1989, the appellant submitted another application for VA 
benefits, contending the veteran's death was due to service.  
In April 1994, the RO sent the appellant a letter discussing 
the Agent Orange Act of 1991 and presumption of service 
connection for disorders that the VA has determined are 
associated with exposure to herbicides.  In this letter, the 
appellant was informed that the claim for service connection 
for the cause of her husband's death must be denied because 
the condition resulting in that death was not associated with 
herbicide exposure.  The appellant was also provided notice 
of her appellate rights in this letter.  

In December 1996, the appellant submitted another claim for 
service connection for the cause of the veteran's death.  
Shortly thereafter, the RO informed the appellant that she 
would have to submit new and material evidence before her 
previously denied claim could be reopened and addressed on 
the merits.  Following the submission of additional medical 
evidence, the RO, in April 1997, reviewed the case on a de 
novo basis and denied appellant's claim.  This appeal now 
arises from that April 1997 RO rating decision, which 
apparently found that the appellant had submitted new and 
material evidence sufficient to reopen her claim 


FINDINGS OF FACT

1.  In October 1984, and April 1994, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

2.  Since the 1994 RO decision, new and material evidence has 
been associated with the claims folder which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Following review of all the evidence on file, the RO 
denied the appellant's claim in April 1997.     

4.  The veteran had active service in Vietnam.

5.  Cancer was not shown during service or within the 
presumptive year thereafter.

6.  The veteran's certificate of death shows he died on 
June [redacted], 1984, at the age of 45, and the immediate 
cause of death was metastatic cancer of the pancreas.

7.  At the time of his death, the veteran was not shown to 
have had a disability recognized by the VA as etiologically 
related to exposure to herbicide agents used in Vietnam.

8.  There is no medical evidence to show that the veteran's 
fatal metastatic pancreas cancer was the result of Agent 
Orange exposure in service, or was otherwise related to 
service.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the 1994 RO denial of 
service connection for the cause of the veteran's death is 
new and material; thus, the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's DD Form 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.  However, service medical records are entirely 
negative for any complaints, treatment or diagnosis 
pertaining to Agent Orange exposure, pancreatic disorders or 
symptoms suggestive of carcinoma.  On the veteran's last 
examination prior to separation in June 1978, there were no  
pertinent complaints or findings revealed.

A history provided in the veteran's post-service medical 
records from the reveals that the veteran was in good health 
until January 1983 when he first noted a problem with a 
sudden, sharp, epigastric pain which lasted for four hours 
and then disappeared.  The pain reportedly occurred while the 
veteran was working in Saudi Arabia.  After feeling more 
pains in April 1983, the veteran reportedly saw a physician 
in Saudi Arabia who diagnosed a gallbladder disorder.  He was 
admitted to Walter Reed in May 1983.  See narrative summary 
from Howard University Hospital records dated in June 1983. 

The discharge summary from this 1983 hospitalization, 
indicated that the veteran was in his usual state of good 
health until three weeks prior to his arrival at which time 
he began noting an increased frequency of episodic epigastric 
abdominal pain and increasing jaundice with a 15 pound weight 
loss.  Past history and review of systems were reported to be 
essentially noncontributory.  Procedures, including 
ultrasound, endoscopy, and a CT of the abdomen revealed a 
diagnosis that included carcinoma of the pancreas with 
secondary gastrointestinal bleeding and anemia.  The veteran 
was reportedly discharged and transferred to the Howard 
University Hospital System.

Private records from the Howard University Hospital show 
treatment from May  and June 1983.  Records show that the 
veteran underwent procedures including exploratory 
laparotomy, biopsy of the tumor, intraoperative radiotherapy, 
cholecystojejunostomy, and gastrojejunostomy.  The discharge 
diagnosis included carcinoma of the pancreas and obstructive 
jaundice.  The record indicated that possible chemo- and 
radiation therapy would be performed at Sinai Hospital.  

Records from the Baltimore County General Hospital show that 
the veteran was admitted in November 1983 for treatment of 
symptoms of his pancreatic cancer which reportedly included 
difficulty breathing and active bleeding.  The diagnoses 
included metastatic carcinoma of the pancreas and large 
gastric ulcer.  The prognosis was guarded.

In May 1984, the veteran submitted a claim for service 
connection for symptoms of exposure to Agent Orange to 
include severe stomach pains later diagnosed as pancreatic 
cancer.

June 1984 records from the Sinai Hospital indicate that the 
veteran had undergone chemotherapy with good response for his 
carcinoma.  It was noted that the veteran developed ascites 
which was causing him a moderate amount of abdominal 
pressure.  Paracentesis was performed to remove the ascites.

According to the death certificate on file, the veteran died 
on June [redacted], 1984 as a result of metastatic cancer of 
the pancreas.  No other significant conditions contributing 
to death were reported and, while not indicated on the death 
certificate, it does not appear that an autopsy was 
conducted.  The veteran died at his home.  

While the veteran was not service-connected for any 
disabilities at the time of his death, he died with a claim 
pending for metastatic cancer of the pancreas, due to Agent 
Orange exposure.        

In August 1984, the veteran's widow submitted a claim for 
service connection for the cause of the veteran's death.   

With the above information on file, the RO, in October 1984, 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  The record indicates that the 
appellant submitted a NOD in January 1985, but did not 
perfect an appeal at that time.  After submitting requests 
for reconsideration in May 1989, the claim was again denied 
in April 1994.  After submitting another claim in December 
1996, the appellant was informed by the VA that she would 
have to submit new and material evidence to reopen her claim.    

In a March 1997 letter, the veteran's private physician, 
LaSalle D. Leffall, Jr., M.D., F.A.C.S., indicated that he 
had treated the veteran at the Howard University Hospital in 
May and June 1983.  The physician reported that exploratory 
laparotomy revealed that the veteran had inoperable, non-
resectable carcinoma of the head and body of the pancreas.  
He noted that the veteran gave a history of being exposed to 
Agent Orange while in the military and he stated that Agent 
Orange has been implicated in the possible etiology of 
various malignant tumors.  Dr. Lefall noted that the veteran 
received palliative surgery and was discharged in June 1983.  

In an April 1997 decision, the RO denied the appellant's 
claim on the merits, apparently conceding that new and 
material evidence had been submitted which was sufficient to 
reopen the appellant's claim. 

In her April 1997 NOD and September 1997 VA Form 9, the 
appellant asserted that her husband's pancreatic cancer was 
directly related to his exposure to herbicides while he was 
in Vietnam.  She asserts that since the veteran's attending 
physician has stated that cancers in a list of body organs 
surrounding the pancreas have been linked to Agent Orange, it 
is logical to conclude that the pancreas would be similarly 
affected by toxins that affected the other organs.  


Analysis

Initially, the Board notes that the appellant has argued that 
service connection should be granted for the cause of the 
veteran's death.  However, as already noted, this is not the 
first time that such a claim has been made.  A claim of 
entitlement to service connection for the cause of the 
veteran's death was considered and denied by the RO in 
October 1984, and again in April 1994.  The RO's decisions 
are final and the claim may not be considered on the same 
factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
In other words, provisions of governing statutes and 
regulations preclude a full review of the veteran's claim on 
the merits until after analyzing the question of whether it 
ought to be reopened.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the Court of Veterans Appeals prior to 
March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 
1 Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable possibility 
that, when viewed in the context of all the evidence, it 
would change the outcome.  Colvin v. Derwinski, 1 Vet.App. 
171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999), interpreting and applying a decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure which we must now follow is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West,  12 
Vet.App. 203 (1999).  In addition, Hodge overruled Colvin and 
its progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 11, 20-21 (1998).  In determining whether newly 
submitted evidence is material under the caselaw discussed 
above, we are further guided by the Federal Circuit Court's 
discussion of the "uniquely pro-claimant" quality of the 
veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's attempt to reopen her claim, 
is that which has been submitted since the RO's 1994 
decision.

The evidence associated with the claims file since the 
decision of the RO in April 1994, includes statements in the 
appellant's 1997 NOD and VA Form 9, as well as the March 1997 
letter from the physician who treated the veteran for cancer 
of the pancreas in 1983.  The Board finds that while the 
"new" evidence found in the letter from the veteran's 
physician is broadly stated, it can still be considered 
"material", since it constitutes a statement from a 
physician regarding a possible etiological tie between 
exposure to Agent Orange and malignant tumors.  Though broad, 
this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board concludes that the appellant has submitted 
new and material evidence and that her claim for service 
connection was properly reopened and addressed anew by the 
RO.

Having found that new and material evidence had been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death, the Board must now turn to the 
second step as outlined in the Elkins case noted above.  The 
next legal question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of this claim because 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  As will be explained below, the 
Board finds that the claim is not well grounded.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991& Supp. 1998); 38 C.F.R. § 
3.312(a), (b), (c), (1) (1998).

Pertinent case law provides that for a claim of service 
connection for the cause of the veteran's death to be well 
grounded, there must be competent medical evidence that an 
established service-connected disorder caused or contributed 
to death, or medical evidence that the conditions involved in 
death are linked to service or to an established service- 
connected condition.  Ruiz v. Gober, 10 Vet. App. 352 (1997); 
Johnson v. Brown, 8 Vet. App. 423 (1995).

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for malignancies 
which become manifest to a degree of 10 percent or more 
within one year after separation from service.  38 C.F.R. §§ 
3.307, 3.309 (1998).

The Board notes that there is no competent medical evidence 
of record showing that the veteran's terminal metastatic 
pancreatic cancer began during service, or within the one-
year presumptive period following service.  The appellant's 
primary contention is that the veteran's terminal illness was 
causally related to his exposure to herbicide agents, 
including Agent Orange, during service.

Regarding Agent Orange exposure, the Board notes that a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a), (d) (1998).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  
38 C.F.R. § 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to set forth a well- 
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and were 
he diagnosed to have one of the diseases listed at 38 C.F.R. 
§ 3.309, he would be entitled to a presumption of Agent 
Orange exposure.  The Board further notes that the medical 
record indicates that the veteran's diagnosed cause of death 
was metastatic cancer of the pancreas.  However, this 
diagnosis is not a disease listed at 38 C.F.R. § 3.309(e).  
Thus, it is not deemed by VA to be etiologically related to 
exposure to herbicide agents used in Vietnam, and the 
regulatory presumption created by 38 C.F.R. § 3.309(e) does 
not apply in the veteran's case.

Furthermore, there is no competent evidence of record that 
the veteran's metastatic  cancer of the pancreas was due to 
Agent Orange.  The Board notes that the March 1997 letter 
from the veteran's physician did not specifically indicate 
that the veteran's cancer was due to exposure to Agent 
Orange.  Moreover, that physician did not even state that 
there is any relation between exposure to Agent Orange and 
cancer of the pancreas in general.  Rather, the Board finds 
that the physicians broad statement, indicating that that 
there is a possible etiological tie between exposure to Agent 
Orange and "various malignant tumors", is not sufficient to 
link the veteran's cancer to service.  The appellant's 
contentions, in this regard, are entirely unsupported by 
competent medical evidence.  Thus, the Board concludes that 
the appellant has not submitted any medical evidence in 
support of her contentions that herbicide exposure during 
service actually played a causative or contributory role in 
producing the veteran's death.  The appellant has simply made 
a contention that this is the case, with no medical evidence 
in support of this argument.

While the appellant's allegations of entitlement have been 
considered, her statements do not constitute competent 
medical evidence of causality, since, as a layperson, she is 
not competent to give a medical opinion on diagnosis or 
etiology of a disorder.  LeShore v. Brown, 8 Vet.App. 406 
(1995);  Dean v. Brown, 8 Vet.App. 449 (1995).  Since there 
is no competent evidence that the veteran's terminal illness 
was incurred in service, or is related to any event of 
service, the Board finds that the appellant has not met the 
initial burden of presenting evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death as imposed by 38 U.S.C.A. § 5107(a).  As claims that 
are not well grounded do not present a question of fact or 
law over which the Board has jurisdiction, this claim must be 
denied.  Boeck v. Brown, 6 Vet.App. 14 (1993).


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim.

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

